Citation Nr: 0404615	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a craniotomy and resection of a right cerebellar 
pontine angle schwannoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961, and from October 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied compensation under 38 U.S.C.A. § 1151 for the 
residuals of a craniotomy and resection of a right cerebellar 
pontine angle schwannoma.  The veteran duly appealed the RO's 
decision and in December 2001, he was afforded a hearing 
before a Veterans Law Judge at the RO.  

In a June 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the December 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2003).  The following month, the veteran 
responded that he did not wish to attend another hearing, 
although he asked that the Veterans Law Judge who conducted 
the December 2001 hearing be subpoenaed and produce notes of 
the hearing.  The veteran is advised that he is entitled to a 
copy of the December 2001 hearing transcript upon request; 
however, regulations specifically provide that a subpoena 
will not be issued to compel the attendance of VA 
adjudicatory personnel.  See 38 C.F.R. § 20.711 (2003).  

As set forth in more detail below, a remand of this matter is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  No 
action is required of the veteran until he is contacted by 
the RO.


REMAND

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a craniotomy and 
resection of a right cerebellar pontine angle schwannoma.  

The provisions of section 1151 provide that VA compensation 
benefits shall be awarded for additional disability which was 
caused by VA medical treatment, if the proximate cause of the 
disability or death was either (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment; or (2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The voluminous record in this case shows that in June 1997, 
the veteran sought treatment for complaints of facial pain.  
He underwent a neurosurgical evaluation and a large 
cerebellar tumor was discovered on a September 1997 MRI 
study.  The veteran and his family were thereafter counseled 
extensively regarding the surgical prognosis of the lesion 
and the risks of the procedure.  After giving consent, in 
December 1997, the veteran underwent a two stage resection of 
the tumor.  The voluminous post-surgical clinical records 
note multiple post-operative complications.  The veteran's 
current complaints and symptoms are delineated in a November 
1999 VA medical examination report and include difficulty 
swallowing, weakness of the extremities, atrophy of the 
tongue, tremors, and optic ataxia.  He has apparently been a 
resident of a rehabilitation facility since surgery.  

In this case, the veteran has asserted several theories of 
entitlement to compensation under 38 U.S.C.A. § 1151.  Among 
other things, he claims that around 1982 or 1983, he 
sustained a sudden onset of right ear hearing loss and was 
evaluated by VA, including with a CT scan.  He claims that he 
was advised that the results of the evaluation were normal 
and he received no further treatment.  The veteran now claims 
that his right ear hearing loss was due to his brain tumor 
and that VA's negligent failure to diagnose the tumor in the 
1980's led to his current condition.  It is noted that in the 
November 1999 VA medical examination report, the examiner 
indicated that although it seemed likely that the veteran's 
unilateral deafness in the 1980's was secondary to early 
tumor involvement, he was unable to confirm such an opinion 
without access to records from that time period. 

A review of the claims folder indicates that, in light of the 
veteran's contentions, in March 2000, the RO contacted the 
Prescott, Tucson, and Phoenix VA Medical Centers (VAMCs), and 
requested treatment records pertaining to the veteran for the 
period from January 1, 1980, to December 31, 1989.  All 
facilities responded that no records for the time period 
requested were on file.  The Board's review of the record, 
however, reveals that it contains a May 1989 treatment record 
showing that the veteran was evaluated at the Prescott VA 
Medical Center in connection with complaints unrelated to 
hearing loss.  The fact that this record exists raised 
questions as to the thoroughness of the VAMCs' response to 
the RO's request for all treatment records from the 1980's.

In September 2002, therefore, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2), the Board undertook 
efforts to complete this necessary development.  
Specifically, the Board contacted the VAMCs and again 
requested treatment records pertaining to the veteran from 
January 1, 1980 to December 31, 1989.  The Board also 
specifically requested a search of the archives.  The record 
shows that the Prescott VA Medical Center forwarded copies of 
10 volumes of medical records.  Unfortunately, these records 
are dated in the 1990's and are largely duplicative of the 
evidence previously of record.  The record contains no 
negative responses from any of the VAMCs contacted regarding 
treatment records from the 1980's.  

In view of the foregoing, another request for these records 
must be made to ensure that VA has fulfilled its duty to 
obtain available records of VA medical treatment in the 
1980's.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  Indeed, VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The Board, however, is unable to 
continue its efforts to obtain these records, as the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2003).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  Thus, a remand for this action is now 
necessary.  

In addition, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
review of the record indicates that the veteran has not yet 
received the required notification.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the Prescott, 
Phoenix, and Tucson VA Medical Centers 
and request all treatment records 
pertaining to the veteran for the period 
from January 1, 1980, to December 31, 
1989.  The RO should specify that the 
search for such records must include a 
search of any archives.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the RO should readjudicate the 
claim, considering all the evidence of 
record.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


